Citation Nr: 0612682	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-19 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of right 
shoulder dislocation.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to August 
1963 and from July 1966 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for right shoulder 
separation.

In a May 2005 decision, the Board denied the claim for 
service connection for residuals of right shoulder 
separation.  The veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2005, the veteran and the Secretary of VA filed a 
joint motion to vacate the May 2005 decision and remand the 
case, asserting that the Board had not provided an adequate 
discussion regarding the presumption of aggravation.  The 
Court granted the motion the following month.  The case has 
been returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted in 
this case.  The veteran had two periods of service and was 
medically discharged from the first period of service because 
of recurrent right shoulder dislocation.  When the veteran 
entered his second period of service in March 1966, he had a 
February 1966 letter from a private physician, who indicated 
that he had treated the veteran for recurrent dislocation and 
that the veteran had undergone a Putti Platt reconstruction 
surgery on the right shoulder in May 1964.  At the September 
2003 hearing before the Decision Review Officer, the veteran 
stated he was unable to locate those records.  Regardless, 
the Board finds that an attempt should be made to obtain 
those records, as they are relevant to the issue on appeal.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.   

Further, the Board finds that a medical opinion is necessary 
to make a decision on the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Attempt to obtain the medical records 
related to the Putti Platt reconstruction 
surgery, which occurred in May 1964 and 
the medical records from Dr. GW related 
to his treatment of the veteran's 
recurrent dislocation of the right 
shoulder in the 1960's.

3.  Have a VA physician review the 
veteran's claims file (if the above-
described private records are obtained, 
associate them with the claims file prior 
to soliciting a medical opinion), 
particularly the service medical records 
from both periods of service (which are 
in separate envelopes) and provide an 
opinion as to the following question:  

The veteran's first period of service was 
from May 28, 1963, to August 12, 1963.  
He dislocated his right shoulder on July 
4, 1963.  Was the right shoulder 
condition aggravated beyond the natural 
progress during this period of service?  

A complete rationale for the opinion 
should be included in the examination 
report, which includes upon what evidence 
in the claims file the opinion is based 
and involves any other supportive 
reasoning.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


